 

Exhibit 10.9

 

Second Amendment to Office Lease

 

 

This Second Amendment to Office Lease (the "Amendment") is made and entered into
as of October 10, 2013, by and between LEGACY PARTNERS I RIVERPARK I, LLC, a
Delaware limited liability company ("Landlord"), and PDF SOLUTIONS, INC., a
Delaware corporation ("Tenant"), with reference to the following facts.

 

Recitals

 

A.            Landlord and Tenant have entered into that certain Office Lease
dated as of June 29, 2007, as amended by that certain First Amendment to Office
Lease dated as of June 1, 2012 (hereinafter, collectively the "Lease") for the
leasing of certain premises consisting of approximately 28,618 rentable square
feet, comprised of approximately 19,670 rentable square feet located on the
fifth (5th) floor of the Building and designated as Suite 500, and 8,948
rentable square feet located on the tenth (10th) floor of the Building and
designated as Suite 1000, located at 333 West San Carlos Street, San Jose,
California (the "Original Premises") as such Original Premises are more fully
described in the Lease.

 

B.            Landlord and Tenant now wish to amend the Lease to provide for,
among other things, the addition of certain space to the Original Premises, all
upon and subject to each of the terms, conditions, and provisions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:

 

1.            Recitals: Landlord and Tenant agree that the above recitals are
true and correct and are hereby incorporated herein as though set forth in full.

 

2.            Premises:

 

2.1     Commencing on December 1, 2013 (the "AP Commencement Date") there shall
be added to the Original Premises those certain premises consisting of
approximately 2,391 rentable square feet located on the first (1st) floor of the
Building and designated as Suite 125, located at 333 West San Carlos Street, San
Jose, California (the "Additional Premises"), which Additional Premises are
depicted on the site plan (building plan, etc.) attached hereto and made a part
hereof as Exhibit A.

 

2.2     For purposes of the Lease, from and after the AP Commencement Date, the
"Premises" as defined in Section 6.1 of the Summary shall mean and refer to the
aggregate of the Original Premises and the Additional Premises consisting of a
combined total of approximately 31,009 rentable square feet comprised of 19,670
rentable square feet located on the fifth (5th) floor of the Building and
designated as Suite 500, 8,948 rentable square feet located on the tenth (10th)
floor of the Building and designated as Suite 1000, and approximately 2,391
rentable square feet located on the first (1st) floor of the Building and
designated as Suite 125, all located at 333 West San Carlos Street, San Jose,
California. Accordingly, from and after the AP Commencement Date, all references
in this Amendment and in the Lease to the term "Premises" shall mean and refer
to the Original Premises and the Additional Premises. Landlord and Tenant hereby
agree that for purposes of the Lease, from and after the AP Commencement Date,
the rentable square footage area of the Premises shall be conclusively deemed to
be 31,009 rentable square feet. In addition to the foregoing, it is the parties
express intention that the balance of the Term of the Lease for the Original
Premises and the Additional Premises be coterminous with the Revised Expiration
Date of the Extended Term as specified in the Lease and that the Option to Renew
as described in the Lease shall be applicable to both the Premises and the
Additional Premises.

 

2.3     Notwithstanding anything to the contrary contained herein or in the
Lease, Landlord shall neither be subject to any liability, nor shall the
validity of the Lease be affected if Landlord is not able to deliver to Tenant
possession of the Additional Premises by the AP Commencement Date. Provided,
however, Tenant's obligation to pay Rent on the Additional Premises shall
commence on the date possession is tendered.

 

3.            Base Rent: Section 8 of the Summary and Section 3.1 of the Lease
are hereby modified to provide that during the Term of the Lease, in addition to
the Base Rent payable for the Original Premises pursuant to the terms of the
Lease, the monthly Base Rent payable by Tenant to Landlord for the Additional
Premises, in accordance with the provisions of Section 3.1 of the Lease shall be
as follows:

 

Period

Additional Premises
Monthly Base Rent

Monthly Rental Rate

per Rentable Square Foot

12/1/13 - 11/30/14

$3,945.15

$1.65

12/1/14 – 11/30/15

$4,016.88

$1.68

12/1/15 – 11/30/16

$4,088.61

$1.71

12/1/16 – 11/30/17

$4,160.34

$1.74

12/1/17 – 9/30/18

$4,232.07

$1.77

 

4.            Condition of the Additional Premises; Tenant's Alterations:

 

4.1     Subject to the provisions of Section 2 above, on the AP Commencement
Date Landlord shall deliver to Tenant possession of the Additional Premises in
its then existing condition and state of repair, "AS IS", without any obligation
of Landlord to remodel, improve or alter the Additional Premises, to perform any
other construction or work of improvement upon the Additional Premises, or to
provide Tenant with any construction or refurbishing allowance. Tenant
acknowledges that no representations or warranties of any kind, express or
implied, respecting the condition of the Additional Premises or Building or have
been made by Landlord or any agent of Landlord to Tenant, except as expressly
set forth herein. Tenant further acknowledges that neither Landlord nor any of
Landlord's agents, representatives or employees have made any representations as
to the suitability or fitness of the Additional Premises for the conduct of
Tenant's business, including without limitation, any storage incidental thereto,
or for any other purpose. Any exception to the foregoing provisions must be made
by express written agreement signed by both parties.

 

 
1

--------------------------------------------------------------------------------

 



Exhibit 10.9

 

4.2     Tenant hereby requests Landlord’s consent to the proposed Alterations
shown on Schedule 2 attached hereto (the “Proposed Suite 125 Alterations”).
Landlord consents to Tenant’s installation of the Proposed Suite 125
Alterations; provided, however, the Proposed Suite 125 Alterations must be
designed, approved and constructed in accordance with the provisions of the
Lease, including, without limitation, Article 8 of the Lease. Notwithstanding
the foregoing or anything in Section 8.1 of the Lease to the contrary, Landlord
and Tenant hereby agree that, with respect to the Proposed Suite 125
Alterations, (a) WG Construction is hereby approved as the contractor to
construct such Alterations, (b) Landlord shall approve or disapprove Tenant’s
construction drawings for the Proposed Suite 125 Alterations within ten (10)
business days after receipt thereof, and (c) Landlord’s supervision fee shall be
five percent (5%) of the cost of the Proposed Suite 125 Alterations.

 

5.            Security Deposit: Concurrent with its execution of this Amendment,
Tenant shall deliver to Landlord the sum of Four Thousand Two Hundred Thirty-Two
and 07/100 Dollars ($4,232.07) (the "AP Security Deposit"). The AP Security
Deposit shall be added to the Security Deposit presently being held by Landlord
under the Lease in the amount of $77,268.60 (the "Original Security Deposit").
The aggregate amount of the AP Security Deposit and the Original Security
Deposit is Eighty-One Thousand Five Hundred and 67/100 Dollars ($81,500.67).
From and after the AP Commencement Date, the term "Security Deposit" shall mean
and refer to the aggregate of the AP Security Deposit and the Original Security
Deposit in the amount of Eighty-One Thousand Five Hundred and 67/100 Dollars
($81,500.67). The AP Security Deposit shall be subject to, and the use and
application thereof governed by, Article 20 of the Lease.

 

6.            Advance Rent. The Base Rent for the first (1st) full month of the
Term for the Additional Premises shall be paid at the time of Tenant's execution
of this Amendment.

 

7.            Operating Expenses, Tax Expenses and Utilities: The parties hereto
acknowledge and agree that, effective as of the AP Commencement Date, the Lease
shall be modified as follows:

 

7.1     Base Year: Solely with respect to the Additional Premises, the Lease
shall be a “triple net’ lease; accordingly, Section 9 of the Summary and
Sections 4.2.2, 4.2.6 and 4.2.9 of the Lease shall be inapplicable to the
calculation of Additional Rent with respect to the Additional Premises.

 

7.2      Tenant's Share of Operating Expenses and Tax Expenses: Section 9.4 of
the Summary shall be modified solely with respect to the Additional Premises
such that Tenant’s Share of Operating Expenses and Tax Expenses with respect to
the Additional Premises shall be .77%. In calculating Tenant’s Share of
Operating Expenses with respect to the Additional Premises, notwithstanding the
terms of the Lease, Operating Expenses shall be limited to include only those
categories of Operating Expenses listed on Schedule 1 attached hereto.

 

7.3     Calculation and Payment of Additional Rent with respect to the
Additional Premises: Solely with respect to the Additional Premises, Sections
4.3.1 through 4.3.3 of the Lease shall be deleted and the following provisions
inserted in lieu thereof:

 

“4.3.1     Payment of Operating Expenses, Tax Expenses and Utilities Costs. For
each year ending or commencing within the Lease Term, Tenant shall pay to
Landlord, as Additional Rent, the following, which payment shall be made in the
manner set forth in Section 4.3.2 below: (i) Tenant's Share of Operating
Expenses allocated to the Building pursuant to Section 4.3.4 below; plus (ii)
Tenant's Share of Tax Expenses allocated to the Building pursuant to Section
4.3.4 below; plus (iii) Tenant's Share of Utilities Costs allocated to the
Building pursuant to Section 4.3.4 below.

 

4.3.2     Statement of Actual Operating Expenses, Tax Expenses and Utilities
Costs and Payment by Tenant. Landlord shall endeavor to give to Tenant on or
before the thirtieth (30th) day of June following the end of each calendar year,
a statement (the "Statement") which shall state the Operating Expenses, Tax
Expenses and Utilities Costs incurred or accrued for such preceding calendar
year that are allocated to the Building pursuant to Section 4.3.4 below, and
which shall indicate therein Tenant's Share thereof. Upon receipt of the
Statement for each calendar year ending during the Lease Term, Tenant shall pay,
with its next installment of Base Rent due, the full amount of Tenant's Share of
Operating Expenses, Tax Expenses and Utilities Costs for such year, less the
amounts, if any, paid during such year as "Estimated Expenses," as that term is
defined in Section 4.3.3 of this Lease. The failure of Landlord to timely
furnish the Statement for any year shall not prejudice Landlord from enforcing
its rights under this Article 4. Even though the Lease Term has expired and
Tenant has vacated the Premises, when the final determination is made of
Tenant's Share of the Operating Expenses, Tax Expenses and Utilities Costs for
the year in which this Lease terminates, Tenant shall immediately pay to
Landlord an amount as calculated pursuant to the provisions of Section 4.3.1 of
this Lease. The provisions of this Section 4.3.2 shall survive the expiration or
earlier termination of the Lease Term.

 

4.3.3     Statement of Estimated Operating Expenses, Tax Expenses and Utilities
Costs. In addition, Landlord shall endeavor to give Tenant a yearly expense
estimate statement (the "Estimate Statement") which shall set forth Landlord's
reasonable estimate (the "Estimate") of what the total amount of Operating
Expenses, Tax Expenses and Utilities Costs allocated to the Building pursuant to
Section 4.3.4 below for the then-current calendar year shall be, and which shall
indicate therein Tenant's Share thereof (the "Estimated Expenses"). The failure
of Landlord to timely furnish the Estimate Statement for any year shall not
preclude Landlord from enforcing its rights to collect any Estimated Expenses
under this Article 4. Following Landlord's delivery of the Estimate Statement,
Tenant shall pay, with its next installment of Base Rent due, a fraction of the
Estimated Expenses for the then-current year (reduced by any amounts paid
pursuant to the last sentence of this Section 4.3.3). Such fraction shall have
as its numerator the number of months which have elapsed in such current year to
the month of such payment, both months inclusive, and shall have twelve (12) as
its denominator. Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the total Estimated Expenses set forth in the previous Estimate
Statement delivered by Landlord to Tenant.

 

 
2

--------------------------------------------------------------------------------

 

 

Exhibit 10.9

 

7.4     Utilities: Section 6.1 of the Lease shall be inapplicable solely with
respect to the Additional Premises and in lieu thereof, the following provision
shall be applicable to the Additional Premises:

 

Tenant shall be solely responsible, at its sole cost and expense, for the
furnishing of all services and utilities to the Additional Premises, including,
but not limited to HVAC, electricity, water, telephone, telecommunications
(subject to Section 8.3 of the Lease) janitorial, cleaning, pest control, trash
removal, security services, and replacement of all light bulbs, lamps, starters
and ballasts for lighting fixtures within the Additional Premises (as well as
maintenance and repairs of the Additional Premises in accordance with the
provisions of Section 7.1 of the Lease). In connection with the foregoing,
Tenant hereby agrees that (i) Landlord shall have absolutely no obligation to
provide any such or other services or utilities to the Additional Premises
(although, as part of Operating Expenses, Landlord shall maintain and keep in
service the existing utility connections located outside the Building and
connected to the exterior of the Building as necessary for distribution of such
utilities to the Additional Premises by Tenant), (ii) Tenant shall contract
directly with the applicable utility providers to provide all such utilities to
the Additional Premises, which utilities shall be separately metered, at
Tenant's cost, and (iii) Tenant shall pay for the cost of such utilities
supplied to the Additional Premises (and for all services provided to the
Additional Premises) directly to the applicable provider thereof. In the event
does not contract directly with utility providers, then Landlord shall submeter
all utilities at the Premises at Tenant’s sole cost and expense and Tenant shall
pay to Landlord, within ten (10) days after billing and as additional rent, all
costs incurred for such utilities. All such services and utilities for the
Additional Premises shall be provided in such a manner so as to maintain the
Additional Premises and Building in first-class condition consistent with the
first-class nature of the Project, and if Tenant fails to do so, and such
failure shall continue for five (5) days after notice from Landlord (which
notice shall not be required in the event of an emergency), Landlord shall have
the right to provide such services and/or such utilities and any charges or
costs incurred by Landlord in connection therewith shall be deemed Additional
Rent due and payable by Tenant upon receipt by Tenant of a written statement
thereof from Landlord.

 

8.            Insurance: Tenant shall deliver to Landlord, upon execution of
this Amendment, a certificate of insurance evidencing that the Additional
Premises are included within and covered by Tenant's insurance policies required
to be carried by Tenant pursuant to the Lease.

 

9.            Brokers: Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Amendment. If
Tenant has dealt with any person, real estate broker or agent with respect to
this Amendment, Tenant shall be solely responsible for the payment of any fee
due to said person or firm, and Tenant shall indemnify, defend and hold Landlord
free and harmless against any claims, judgments, damages, costs, expenses, and
liabilities with respect thereto, including attorneys' fees and costs.

 

10.          Nondisclosure of Lease Terms: Tenant acknowledges and agrees that
the terms of the Lease, as amended hereby, are confidential and constitute
proprietary information of Landlord. Disclosure of the terms could adversely
affect the ability of Landlord to negotiate other lease arrangements and/or and
impair Landlord's relationship with other tenants. Accordingly, Tenant agrees
that it, and its partners, officers, directors, employees, agents (including
real estate brokers), accountants, and attorneys, shall not disclose the terms
and conditions of the Lease, as amended, to any public information source or to
any other tenant or apparent prospective tenant of the Building, or to any real
estate broker or agent, either directly or indirectly, without the prior written
consent of Landlord. In the event Tenant breaches its obligations under this
Section 10 to keep the terms of this Amendment confidential, Landlord shall have
the right to terminate the Lease, as amended hereby, and to recover from Tenant
the costs incurred by Landlord in entering into this Amendment, and may also
exercise such other remedies as may be available at law or in equity by reason
of such breach by Tenant. Notwithstanding anything to the contrary, Tenant may
disclose this Lease pursuant to the order or legal requirement of a court, the
Securities and Exchange Commission, or other governmental body, or to its
attorneys and accountants without any obligation or liability to the Landlord.

 

11.          Effect of Amendment: Except as modified herein, the terms and
conditions of the Lease shall remain unmodified and continue in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and this Amendment, the terms and conditions of this Amendment shall
prevail.

 

12.          Definitions: Unless otherwise defined in this Amendment, all terms
not defined in this Amendment shall have the meanings assigned to such terms in
the Lease.

 

13.          Authority: Subject to the assignment and subletting provisions of
the Lease, this Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, legal representatives, successors and
assigns. Each party hereto and the persons signing below warrant that the person
signing below on such party's behalf is authorized to do so and to bind such
party to the terms of this Amendment.

 

14.          Incorporation: The terms and provisions of the Lease are hereby
incorporated in this Amendment.

 

15.          California Accessibility Disclosure: For purposes of Section 1938
of the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that neither the Original Premises nor the Additional
Premises have undergone inspection by a Certified Access Specialist (CASp).

 

///continued on next page///

 

 
3

--------------------------------------------------------------------------------

 

 

Exhibit 10.9

 

///continued from previous page///

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

"Landlord":

 

LEGACY PARTNERS I RIVERPARK I, LLC,
a Delaware limited liability company,
Owner

 

By:

Legacy Partners Commercial, L.P.,

  a California limited partnership,   as Property Manager and Agent for Owner  
 

 

By:

Legacy Partners Commercial, Inc.,

    General Partner      

 

 

By:

/s/ Hanna Eyal

      Hanna Eyal     Its: Senior Vice President       DRE #01178811       BL DRE
#01464134

 

TENANT:

 

PDF SOLUTIONS, INC.,

a Delaware corporation

 

 

By:

/s/ Gregory C. Walker

Name:

Gregory C. Walker

Its:

VP, Finance and CFO



 

 

By: /s/ John K. Kibarian Name: John K. Kibarian Its: President and CEO

 

 

 

 

 

**If Tenant is a corporation, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.**

 

 
4

--------------------------------------------------------------------------------

 

 

Exhibit 10.9

 

Exhibit A

 

Depiction of Additional Premises

 

[ex10-9img001.jpg]

 

 

 

 

 

 

 

 

TENANT’S INITIALS HERE: GCW

 

 
Exhibit A - Page 1

--------------------------------------------------------------------------------

 

 

Exhibit 10.9

 

Schedule 1

 

Operating Expenses For Additional Premises

 

 

Common Area Guard Service

Building Access System

Life Safety Systems

Exterior Window Cleaning

Day Porter

Exterior Pest Extermination

Roof Repairs

Exterior Metal Refinishing

Grounds and Landscape Maintenance

Common Area Trash

General Maintenance of the Building

Management Fees

Insurance

Water

Common Area Electrical

 

 

Schedule 1 - Page 1

--------------------------------------------------------------------------------

 

 

Exhibit 10.9

 

Schedule 2

 

Proposed Suite 125 Alterations

 

[ex10-9img002.gif]

 

 

Schedule 2 - Page 1